                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


QUELENDA S. MITCHELL,

                   Plaintiff,

      v.                                           Case No. 20-cv-214-pp

COMMISSIONER OF SOCIAL SECURITY,

                   Defendant.


 ORDER REQUIRING PLAINTIFF TO FILE AMENDED MOTION FOR LEAVE
        TO PROCEED WITHOUT PREPAYING THE FILING FEE


      The plaintiff, who is representing herself, has filed a complaint seeking

judicial review of a final administrative decision denying her claim for disability

insurance benefits under the Social Security Act. Dkt. No. 1. She also filed a

motion for leave to proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The plaintiff’s affidavit does not provide enough facts for the court to

determine whether she can pay the filing fee. The affidavit indicates that the

plaintiff is not employed, she is not married, and she has no dependents she is

responsible for supporting. Dkt. No. 2 at 1. The only source of income the

plaintiff lists is $187 per month from “Foodshare,” id. at 2, and she lists no

expenses at all—no rent, no mortgage payment, no household expenses such


                                         1
as food, cell phone, utilities, etc., id. at 2-3. The court is perplexed as to how

the plaintiff is living. The plaintiff states that she does not own a car or her

home, she has no other property of value, and she has no cash on hand or in a

checking or savings account. Id. at 3-4. In the other circumstances section of

the request, the plaintiff wrote “Unable to work pending Social Security

Benefits.” Id. at 4. This explains why the plaintiff does not list any employment

income, but it doesn’t explain her circumstances of daily living. Perhaps the

plaintiff lives with family or friends free of charge, perhaps those family or

friends also provide for her needs, but there is nothing in the affidavit telling

the court whether that’s the case or who supports the plaintiff. The court will

ask the plaintiff to file an amended request that clarifies her living situation—

how does she provide for the basic needs of shelter, food, clothing and daily

living expenses.

      The court will send the plaintiff a blank form and ORDERS that the

plaintiff must file an amended request to proceed without prepaying the filing

fee by the end of the day on March 6, 2020. If the plaintiff does not provide a

new request in time for the court to receive it by the deadline, the court will

deny her application to proceed without prepaying the filing fee and will require

her to pay the full $400 filing fee by a date certain.

      Dated in Milwaukee, Wisconsin this 14th day of February, 2020.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge
                                          2
